Citation Nr: 0918422	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to April 
1971.  He was awarded the Combat Infantryman Badge, among 
other decorations.  

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2008 and January 2009 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  Both additional evidence and a written 
waiver of preliminary RO review were received at a September 
2007 Board hearing.   

The Board notes at the outset that service connection for 
myopia was denied by rating decision in April 1971.  The 
present appeal concerns the Veteran's claim that he suffers 
from a different right eye disability related to injury 
during service. 


FINDING OF FACT

Right eye disability not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
right eye disability otherwise related to such service.




CONCLUSION OF LAW

Right eye disability not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The RO also provided the appellant with notice in April 2008, 
subsequent to the January 2006 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim.  
  
While the April 2008 notice was not provided prior to the 
January 2006 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence.  The 
claim was subsequently readjudicated in June 2008 and 
February 2009 supplemental statements of the case, following 
the provision of notice in April 2008.  The Veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  See 
Shinseki v. Sanders, --- S.Ct.---, 2009 WL 1045952 (U.S.) 
(Apr. 21, 2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service treatment records, VA medical records 
and private medical records; and afforded the Veteran VA 
examinations in December 2005 and May 2008.  The VA has also 
afforded the Veteran the opportunity to give testimony before 
the Board at the RO in September 2007.  In a statement 
received in March 2009, the Veteran checked the appropriate 
line to indicate that he had more information or evidence to 
submit in support of his appeal, and that VA will wait the 
full 30-day period to allow him the chance to submit the 
additional information or evidence.  By checking the 
aforementioned line, he acknowledged that if the evidence was 
not submitted within the 30-day period, his case would be 
returned to the Board.  To date, no additional evidence has 
been received.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran and his 
representative have not contended otherwise.  

BVA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for right eye disability.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As noted in the April 2008 Board decision, the Veteran has 
reported two separate explosion incidents, one during 
training and one in Vietnam.  He contends that one or both of 
the explosion injuries resulted in right eye disability.  

Reports of medical examinations from July 1968 and January 
1969 show that the Veteran's eyes were clinically evaluated 
as normal and his distant vision in the right eye was 20/20.  
In contemporaneous medical histories, the Veteran checked the 
appropriate box to deny eye trouble.  The Board notes that 
service treatment records do show that the Veteran was 
treated for blurring of vision after reading in March 1971.  
However, an optometric clinical record completed the same 
day, showed that "left eye blur" was noted under "history 
and visual complaint."  At the time, the Veteran had 20/20 
vision in the right eye.  A September 5th medical entry (year 
not specified), visual acuity for the right eye was 20/40; 
and the diagnosis was compound myopic astigmatism.  As noted 
in the introduction, service connection for myopia was denied 
by a 1971 rating decision.

Although the Veteran's service treatment records do not 
contain any documentation of any right eye disability (other 
than myopia) during service, the VA has determined that the 
Veteran did engage in combat.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) are applicable and the Veteran's 
assertions regarding the combat related incident are accepted 
despite the lack of supporting documentation in service 
treatment records.  The Board also acknowledges here that the 
combat incident has been accepted by VA as reflected by the 
fact that service connection has already been established for 
tinnitus and for a scar of the right side of the face due to 
shrapnel injury.  

There still must be a showing, however, of a casual nexus 
between an in-service event and his current right eye 
disability.  See Kessel v. West, 13 Vet. App. 9 (1999).  

Post service, treatment records from Ohio Retina Associates, 
Inc. show that the first reference to the Veteran's right eye 
was when he was first diagnosed with idiopathic epiretinal 
membrane of the right eye in July 1998, which is 27 years 
after service.  However, the July 1998 private treatment 
record reveals that the Veteran had undergone refractive 
surgery in each eye within the last year or two, which dates 
received treatment no earlier than 25 years after service.  
Nevertheless, this lengthy period without treatment after 
service suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

Post service treatment records also reveal treatments from 
two other private medical facilities.  The first is from 
Vitreo-Retinal Consultants, Inc. that shows that the Veteran 
was treated from March 2002 to July 2002 for epiretinal 
membrane removal.  The second private medical facility is 
from the University of Ophthalmologists covering treatment 
from January 2003 to February 2005.     

As noted by the Board in April 2008, in a December 2005 
report of a VA examination for purposes of scarring of the 
face, the examiner directed the examination toward a scar on 
the right side of the face, which the Veteran claimed was the 
result of the explosion(s).  However, the examiner noted that 
the file included medical records pertaining to a "macular 
pucker," and that the macular pucker seemed to be related to 
the explosion.  An x-ray study showed two metallic foreign 
bodies adjacent to the right zygomatic arch, and the 
diagnosis was residuals of wounds from explosives/shrapnel.  
Again, service connection has already been established for 
scar of the right side of the face to include shrapnel.

In view of the December 2005 report in light of the nature of 
the eye disorder and the proximity to the already service-
connected disability, the Board sought medical clarification.  
Per the Board's remand instructions, the Veteran was afforded 
a VA optometry examination in May 2008.  After reviewing the 
Veteran's entire claims file and examining the Veteran, the 
VA examiner diagnosed epiretinal membrane (macular pucker) 
with history of posterior vitreous detachment right eye, 
status-post vitrectomy.  The VA examiner noted that according 
to "Wills Eye Hospital Color Atlas and Synopsis of Clinical 
Ophthalmology: Retina," the most common etiology of 
epiretinal membrane is ideopathic in patients over 50 years 
old, and it can be secondary to other intraocular 
abnormalities (retinal breaks, retinal vascular disease, 
uveitis, blunt and penetrating trauma, and surgery).  The VA 
examiner also cited to "The Massachusetts Eye and Ear 
Infirmary Illustrated Manual of Ophthalmology" stating that 
posterior vitreous detachment is commonly caused by aging 
(53% by 50 years old, 65% by 65 years old) and that it can 
occur earlier after trauma, vitritis, and cataract surgery.  
The VA examiner additionally cited to a July 1998 letter 
written by Jeffrey C. Lamkin, M.D., who noted that the 
Veteran had an "idiopathic epiretinal membrane."  The VA 
examiner then quoted a letter written by Arnold Nothnagel, DO 
dated in November 1998: "I note the only positive finding 
again today beyond the PRMF (pre-retinal macular fibrosis) is 
his vitreous separation as an initiating event."  The VA 
examiner then opined that it was more likely than not that 
the epiretinal membrane of the right eye was caused by a 
posterior vitreous detachment in that eye as a result of 
aging changes not trauma.  She explained that the Veteran was 
more than 50 years old at the time of diagnosis and the 
explosions did not result in blunt and/or penetrating trauma 
to the eye itself.  She noted that medical notes supplied by 
both Dr. Lamkin and Dr. Nothnagel supported this diagnosis.

The VA examiner also discussed pseudophakia right eye, 
status-post cataract extraction.  She quoted a letter written 
by Mark A. Gersman, M.D. dated in July 2002: "On examination 
he has developed fairly significant central nuclear 
sclerosis.  This is the typical kind of nuclear sclerosis 
that we see post vitrectomy."  The VA examiner opined that 
it was more likely than not that the cataract developed in 
the right eye was a result of the vitrectomy not trauma.  

In response to the VA examiner's findings, the Veteran 
submitted a statement that was received in June 2008 
disputing the VA examination.  He stated that contrary to 
what the VA examiner stated, he claims he has general eye 
symptoms (noting that he had undergone three surgeries to 
resolve macular pucker or blurred vision) and periods of 
incapacitation and rest (noting that was unable to complete 
any work activists because of the blurred vision).  For 
visual symptoms, the Veteran said that his vision was 
slightly blurred in his right eye at all times, not just 
driving.  Under history of hospitalizations or surgery, he 
stated that he had lasik procedure preformed on the left eye 
and photorefractive keratectomy (PRK) in the right eye.  
Further, as he had also asserted in September 2007 at the 
hearing before the Board at the RO, he notes that has been 
service connection for tinnitus of the right ear as a result 
of trauma.  In other words, he suggests that since he was 
service connected for tinnitus in the right ear because of 
trauma, then he should also be service connected for the 
right eye because of the same trauma.  

Additionally, in a statement received in April 2009, the 
Veteran noted that a VA optometrist referred to data that 51 
percent of cases are age-related.  The Veteran then argued 
that it is just as likely that his disability falls within 
the 49 percent category.

Nevertheless, the preponderance of the competent medical 
evidence of record is against a finding that the Veteran's 
right eye disability is related to service.  The Board 
acknowledges the Veteran's assertions that he injured his 
right eye after explosions during training exercises at Fort 
Benning, Georgia and during combat in Vietnam when he had 
shrapnel on the right side of his head.  However, although 
lay persons are competent to provide evidence regarding 
injury and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).    

At the September 2007 hearing and by letter received in June 
2008, the Veteran asserts that he had submitted a claim for 
blurred vision in the past, but the RO had adjudicated the 
claim as a service connection claim for myopia.  The Board 
also acknowledges the August 2008 statement from the 
Veteran's representative in which it was asserted that the VA 
examination did not fully comply with the Board's April 2008 
remand instructions.  Specifically, the representative 
asserts that with no reference to blunt trauma and to the x-
ray evidence of residual shrapnel.  The representative 
asserts that the VA examiner dismissed the evidence without 
explanation or consideration of blunt trauma as a cause of 
the Veteran's epiretinal membrane as the medical literature 
she cited specifically listed as one of the causes.  

The Board believes otherwise.  The Board notes that the VA 
examiner did state that the claims file was reviewed, which 
would include the aforementioned evidence.  Moreover, the 
first page of the report includes the notation that the 
purpose of the examination was to ascertain whether any 
current eye disability, to include macular pucker, was 
causally related to injury by explosives during service.  
After review of the claims file and the Veteran, the examiner 
stated that it was "more likely than not that epiretinal 
membrane of the right eye was caused by a posterior vitreous 
detachment in the eye as a result of aging changes not 
trauma."  (Emphasis added).  The VA examiner explained that 
the Veteran was 50 years old at the time of diagnosis.  
Although the VA examiner did not specifically list the 
evidence referred to by the Veteran's representative, the 
overall report to include her statement referring to and 
ruling out blunt trauma exemplifies that the blunt trauma 
evidence was considered.  Further, the reason for her 
dismissal of such evidence is clear-age of the Veteran when 
he was diagnosed.    

The Board finds the May 2008 VA examination to have been 
fully adequate and the opinion fully supported by review of 
the claims file and consistent with the other medical 
evidence of record.  For these reasons, the May 2008 opinion 
is afforded considerable weight.  This report is more 
persuasive that the December 2005 suggestion that the macular 
pucker seemed to be related to the explosion.  Further, Mark 
A. Gersman, M.D., his private physician, is in agreement.    

The Veteran submitted a September 2008 letter from Dr. 
Gersman, who stated that he agreed with the VA finding that 
the epiretinal membrane is probably not likely related to the 
Veteran's traumatic injury during the military.  He continued 
that he thought that the Veteran's change of macular pucker 
being directly or indirectly related to the Veteran's trauma 
is probably much less than 50 percent (i.e. not at least as 
likely as not).  He explained that most epiretinal membranes 
are due to aging changes in the vitreous jelly, and that 
vitreous separation occurs leaving behind cells that then 
proliferate into this sheet of fibrous tissue.  Dr. Gersman 
noted that this can also occur from retinal tears, 
inflammatory processes or vascular events.  He noted that 
although trauma is in the differential, typically this trauma 
would be penetrating or lacerating trauma.  He additionally 
noted that blunt trauma without severe intraocular damage is 
not a very common cause.  Dr. Gersman stated that although he 
could not say that it is beyond a doubt not related, he 
thought that the changes of macular pucker being related to 
service are less than 50 percent.  
Dr. Gersman stated that the cataract the Veteran developed is 
related to the vitrectomy.  He stated that it is known that 
most patients undergoing a vitrectomy will develop 
progression of the cataract as a direct result of surgery.  
He concluded that although he cannot rule out that shrapnel 
as a cause of his macular pucker, it is much more likely than 
not that it is an age-related condition.  
   
The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.




ORDER

The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


